Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 26, 2019

                                          No. 04-19-00573-CV

                                     IN RE Dr. David Saul MORA

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On August 26, 2019, relator filed a petition for writ of mandamus and an emergency
motion for stay of the underlying proceedings pending final resolution of the petition for writ of
mandamus. After considering the petition and the record, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The motion for stay is DENIED AS MOOT. This court’s opinion will
issue at a later date.

           It is so ORDERED on August 26, 2019.




                                                                   _____________________________
                                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26 day of August, 2019.


                                                                   _____________________________
                                                                   Keith E. Hottle,
                                                                   Clerk of Court



1
 This proceeding arises out of Cause No. 2004-CVG-000266-CR, styled In the Interest of A.S.M. & C.J.M.,
Children, pending in the County Court At Law No 1, Webb County, Texas, the Honorable Susan D. Reed presiding.